In an action by an employee of Falco Construction Co., Inc., against Cranes, Inc., and John Dengle, respectively the owner and operator of a crane, to recover damages for personal injuries alleged to have been received when he was struck by the crane or by its appurtenances, Cranes, Inc., commenced a third-party action for judgment over alleging active negligence. Cranes, Inc., appeals from an order dismissing the third-party complaint on the motion of Falco Construction Co., Inc. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.